                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


See attachment
                                                           Civil Action No. 14-cv-02911-BEN-AHG

                                             Plaintiff,
                                      V.
See attachment                                               JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant's Motion for Summary Judgment is GRANTED. The Plaintiffs claim against the Defendant
is hereby dismissed.




Date:          1/31/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
                        United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA

                                         (ATTACHMENT)

                                                                Civil Action No. 14cv02911-BEN-AHG


Javon Lamar Torbert
Plaintiff

v.

William D. Gore, Sheriff of San Diego Sheriff Department; Deputy Dailly, Sheriff of San Diego Sheriff
Department; Deputy McMahon, Sheriff of San Diego Sheriff Department; Deputy Y. G. Gebregiorgis, Sheriff
of San Diego Sheriff Department; Sergeant Estrada, San Diego Sheriff Department; San Diego County; DOES
1-50
Defendants
